Citation Nr: 0212506	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  92-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, including bone degeneration.  

2.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Army from March 
1955 to April 1957.  

This matter has come to the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the San 
Francisco, California, and Portland, Oregon, Regional Offices 
(ROs) of the Department of Veterans Affairs (VA).  The 
veteran testified at a hearing before a hearing officer at 
the San Francisco RO in November 1990, and the Board remanded 
the case in June 1993, May 1996 and June 1998.  

The case was most recently returned to the Board in August 
2002.  The Board will now issue its decision regarding the 
issue of entitlement to service connection for arthritis of 
multiple joints and bone degeneration and will address the 
issue of entitlement to service connection for skin cancer in 
the remand following this decision.  


FINDING OF FACT

The evidence does not demonstrate that the veteran's 
arthritis of multiple joints or bone degeneration was present 
until many years after service or that the arthritis or bone 
degeneration is etiologically related to service.  


CONCLUSION OF LAW

The veteran's arthritis of multiple joints and bone 
degeneration were not incurred in or aggravated by active 
service and may not be presumed, on any basis, to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1131, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2001); 67 Fed. Reg. 3612-3616 (2002) (to 
be codified at 38 C.F.R. § 3.309(d)(2)(xvii)-(xxi)).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist a claimant in the development of the 
claim.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas. V. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal as well as the 
evidence considered by the RO and the basis of the RO's 
denial of the claim.  Although the veteran has not contended 
that arthritis or his claimed bone degeneration was present 
in service, the RO has made multiple attempts to obtain the 
veteran's complete service medical records.  In response to a 
1993 request for a search for the veteran's service medical 
records, personnel records, morning reports, records from the 
Surgeon General of the Army etc, the National Personnel 
Records Center (NPRC), the repository for service medical 
records, sent copies of the veteran's leave and pay records 
and provided one service medical record showing that the 
veteran was hospitalized in September 1955 for plastic 
surgery to repair a facial scar that had resulted from a 
laceration of the nose and forehead in childhood.  No other 
service medical records for the veteran could be obtained, 
and the NPRC commented "prob fire loss."  In 1998, the RO 
made additional requests to NPRC for information about the 
veteran's service, and NPRC's final response in February 2000 
was that there were neither separation documents nor service 
medical records on file for the veteran and that it was a 
"fire-related" case, meaning that if records for the 
veteran were on file at NPRC on July 12, 1973, they may have 
been destroyed in a fire at that facility on that date.  The 
Board therefore concludes that further attempts to obtain the 
veteran's complete service medical records would be futile.  

The veteran identified health care providers who have treated 
him for arthritis and his bone degeneration, and the RO has 
obtained all identified medical evidence pertinent to this 
disability.  In addition, the RO provided the veteran a VA 
orthopedic examination in December 1993.  The veteran has 
claimed his arthritis and bone degeneration are due to 
exposure to ionizing radiation in service.  In its February 
1990 statement of the case and its supplemental statements of 
the case dated in September 1991, May 1995, November 1995, 
December 1997 and May 2002 the RO notified the veteran of the 
regulatory criteria for granting his service connection 
claim, including the procedural scheme for the development of 
radiation claims.  

In the veteran's case, in its May 1996 remand, the Board 
explained that effective September 1, 1994, VA amended 
38 C.F.R. § 3.311 so that a "radiogenic disease" under that 
regulation is defined as "a disease that my be induced by 
ionizing radiation."  The Board further explained that it 
was therefore necessary to provide the veteran with an 
opportunity to provide competent evidence that any current 
arthritis of multiple joints resulted from exposure to 
ionizing radiation in service.  In a letter dated in June 
1996, the RO specifically notified the veteran that he should 
identify all medical care providers who had treated for 
arthritis of multiple joints since his separation from 
service.  At the same time, the RO notified the veteran that 
he should cite or submit any competent scientific or medical 
evidence he had showing that his current arthritis of 
multiple joints was due to ionizing radiation.  

In a letter dated in December 2001, the RO requested that the 
veteran identify any VA medical facility where he had 
received treatment and asked him to complete authorizations 
for release of records from the Mayo Clinic where he had 
reportedly received medical treatment so that VA could obtain 
them.  The RO advised the veteran that he could request that 
his doctor send the records directly to VA and that it might 
also be helpful if his doctor provided a statement describing 
how the claimed disability was related to his military 
service.  The RO explained that it would try to get records 
identified by the veteran provided he gave them enough 
information about the records so that they could request them 
from the agency or person who had them.  The RO reminded that 
veteran that it was ultimately his responsibility to make 
sure VA received the records.  The RO also stated that it 
would provide a medical examination or get a medical opinion 
if it decided that was necessary in order to make a decision 
on the claim.  Thereafter, the RO obtained additional medical 
treatment records identified by the veteran.  He did not 
submit any other evidence.  In a statement dated in May 2002, 
the veteran stated he had no further evidence to submit.  

The veteran has not identified, and the Board is not aware 
of, any additional evidence that could be obtained to 
substantiate his claim.  In sum, the facts relevant to the 
veteran's claim have been properly developed, and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA and the implementing regulations.  Accordingly, 
the Board will address the merits of the veteran's claim. 

Service connection

The veteran contends that his arthritis of multiple joints 
and bone degeneration is due to exposure to ionizing 
radiation in service.  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for chronic disability, such 
as arthritis, on a presumptive basis if the disability is 
shown to have been manifest to a compensable degree within 
one year after discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for disease that is 
diagnosed at any time after discharge from military service, 
when all of the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  First, there are diseases 
that are presumptively service connected in radiation-exposed 
veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Second, direct service connection can be 
established under 38 C.F.R. § 3.303(d) by showing that the 
disease or malady was incurred during or aggravated by 
service, a task which includes the difficult burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
Thus, the Board must not only determine whether the veteran 
has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but 
must also determine whether his disability is otherwise the 
result of active service.  In other words, the fact that the 
veteran may not meet the requirements of a presumptive 
regulation would not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation.  Third, service connection can be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311, if 
the condition at issue is a radiogenic disease.  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d); 67 
Fed. Reg. 3612-3616 (2002) (to be codified at 38 C.F.R. 
§ 3.309(d)(2)(xvii)-)(xxi)) (adds cancers of the bone, brain, 
colon, lung, and ovary to the list of diseases that may be 
presumptively service connected effective March 26, 2002).  

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  The procedural advantages 
prescribed in 38 C.F.R. § 3.311 will also apply to any other 
claimed condition provided that the veteran has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

As was noted earlier, multiple attempts to obtain the 
veteran's complete service medical records have been 
unsuccessful, and the only available service medical record 
refers to hospitalization in service for plastic surgery to 
repair a facial scar from a laceration in childhood.  
Although the record shows that at his December 1993 VA 
orthopedic examination the veteran remembered some joint 
symptoms, and possibly some back pain, in about 1957, he did 
not at that time, nor has he at any time during the course of 
his appeal, contended that he had, or was treated for, any 
arthritis or bone degeneration during service.  At the same 
examination, the veteran also said that about a year after 
service he had some back, hip and knee pain.  He did not 
then, nor has he at any time during his appeal, asserted that 
arthritis of any joint was present within a year after 
separation from service.  

The record shows no evidence of any arthritis or bone 
degeneration until many years after the veteran's separation 
from service.  He has reported that he received his medical 
care from Kaiser Permanente from the late 1950s into the 
1990s, and VA has obtained clinical records, radiology 
reports and hospital summaries from the multiple Kaiser 
Permanente medical facilities identified by the veteran.  The 
earliest pertinent entry was a January 1983 report of x-rays 
of the lumbar spine, which showed mild degenerative changes 
in the L5-S1 region.  A May 1984 x-ray report showed minimal 
degenerative changes at the first metacarpal phalangeal joint 
of each foot.  The record shows that the veteran underwent 
surgery in April 1988 following a left 
subtrochanteric/intertrochanteric fracture suffered in a fall 
from a ladder.  The veteran complained of continuing hip 
pain, and x-rays in October 1988 indicated bilateral femoral 
head avascular necrosis.  December 1989 x-rays of both hips 
showed sclerotic changes with some cystic subchondral erosive 
architecture abnormalities in femur head, with more prominent 
changes on the left.  The conclusion was degenerative hip 
disease, bilaterally, predominant on the left.  Clinical 
records dated in December 1989 indicate that x-rays showed 
some mild degenerative changes of the knees.  X-ray studies 
in 1992 showed degenerative narrowing of the left and right 
hip joints and other findings that the radiologist stated 
strongly suggested healed avascular necrosis.  None of the 
clinical records indicates that any health care provider has 
attributed any arthritis or bone degeneration, diagnosed as 
avascular necrosis, to the veteran's service or any incident 
of service origin.  

The veteran maintains, however, that his arthritis of 
multiple joints and bone degeneration are the long-term 
residuals of exposure to ionizing radiation as a participant 
in Operation REDWING during service.  The Defense Threat 
Reduction Agency (DTRA) (formerly the Defense Nuclear Agency) 
has confirmed that the veteran participated in Operation 
REDWING and the veteran therefore qualifies as having 
participated in a "radiation-risk activity" under 38 C.F.R. 
§ 3.309(d).  Presumptive service connection on a radiation 
basis is nonetheless unavailable because neither arthritis 
nor avascular necrosis is among the diseases listed in 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) as entitled to 
presumptive service connection on a radiation basis.  There 
is, therefore, no legal entitlement to service connection for 
arthritis of multiple joints or bone degeneration, diagnosed 
as avascular necrosis, on a presumptive radiation basis under 
controlling law.  See Hardin v. West, 11 Vet. App. 74, 78 
(1998); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).  

In order to qualify for the procedural advantages of 
development of his claim for service connection for arthritis 
of multiple joints, including bone degeneration, under the 
provisions of 38 C.F.R. § 3.311, it is necessary that it be 
shown that the veteran has a "radiogenic disease." A 
radiogenic disease is defined in 38 C.F.R. § 3.311(b)(2) as a 
disease that may be induced by ionizing radiation.  In the 
veteran's case, neither arthritis nor avascular necrosis is 
among the radiogenic diseases listed at 38 C.F.R. 
§ 3.311(b)(4), and although requested and advised to do so, 
he has neither cited nor submitted competent scientific or 
medical evidence that arthritis or avascular necrosis is a 
radiogenic disease.  

The Federal Circuit in Combee determined that the regulations 
governing presumptive service connection for disabilities 
associated with radiation exposure do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee, 34 F.3d at 1043-44.  

The Board notes that at his November 1990 hearing, the 
veteran testified that he was convinced that his joint 
degeneration was due to radiation exposure in service.  He 
testified that he had learned of his bone degeneration two 
years earlier and that doctors had told him that radiation 
was the cause, or part cause, of his joint degeneration.  He 
testified that the doctors said the government would not fund 
studies but they knew it was caused by radiation.  The Board 
observes that it is now well-established that a veteran, as a 
layperson, is not qualified to render medical opinions 
regarding diagnoses or etiology of medical disorders, and 
this veteran's conviction to the effect that his bone 
degeneration was caused by radiation exposure is therefore 
entitled to no weight of probative value.  See, e.g., Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Further, the veteran's lay 
testimony concerning what doctors purportedly told him is not 
competent medical evidence.  This is because the connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 74 (1995).  

In short, because there is no competent medical evidence that 
in-service exposure to ionizing radiation directly caused the 
veteran's arthritis of multiple joints or his avascular 
necrosis of the hips, the Board finds that the preponderance 
of competent and probative evidence of record is against the 
veteran's claim of entitlement to service connection for 
arthritis of multiple joints, including bone degeneration.  
The benefit sought on appeal is accordingly denied.  

ORDER

Service connection for arthritis of multiple joints, 
including bone degeneration, claimed due to exposure to 
ionizing radiation, is denied.  


REMAND

With respect to the claim of entitlement to service 
connection for skin cancer, the veteran contends that his 
multiple skin cancers are due to exposure to solar radiation 
and ionizing radiation in service.  The veteran has asserted 
that he was exposed to ionizing radiation from nuclear 
detonations in Operation REDWING and from the nuclear devices 
themselves.  He has contended that he was assigned to guard 
the actual warheads on Enewetak, often actually eating his 
lunch while sitting upon these weapons.  See November 1990 
transcript, p. 5.  In its June 1998 remand, the Board 
requested that the RO undertake evidentiary development 
pursuant to 38 C.F.R. § 3.311 pertaining to the veteran's 
alleged exposure to radiation while guarding nuclear weapons, 
including obtaining dose information or estimates from the 
Under Secretary for Health as prescribed in 38 C.F.R. 
§ 3.311(a)(2)(iii).  

In response to the remand, the RO requested additional 
information from the Defense Threat Reduction Agency (DTRA), 
and that organization replied that it was unable to respond 
to that portion of the Board remand concerning radiation 
exposure while guarding nuclear weapons because it was 
outside the scope of the Nuclear Test Personnel Review 
Program.  DTRA suggested that the RO send the inquiry to the 
U.S. Army Medical Command.  The RO's request to the Medical 
Command was forwarded the U.S. Army Center for Health 
Promotion and Preventive Medicine, Health Physics Program.  
In a letter dated in May 2000, the Health Physics Program 
Manager stated that his office had been tasked with 
responding to the VA request and that it would respond after 
it had retrieved certain records and reviewed the case.  
There is no indication of further correspondence to the RO 
from that office, nor is there any indication that the RO 
made further efforts to obtain radiation dose information 
related to the veteran's assertion that he was exposed to 
radiation while guarding nuclear weapons on Enewetak during 
Operation REDWING.  Unfortunately, another remand is 
necessary to fully develop all evidence that might be 
favorable to the veteran's claim that his skin cancer is due 
to exposure to ionizing radiation in service.  

Accordingly, the issue of entitlement to service connection 
for skin cancer is remanded to the appropriate RO for the 
following actions:  

1.  The RO should contact the veteran and 
again request that he describe, in as 
much detail as possible, his duties 
guarding nuclear weapons while on 
Enewetak Island in 1956.  

2.  The RO should advise the veteran that 
he should submit any additional evidence 
or argument that he believes will support 
his claim.  Such evidence could include, 
but not be limited to, a radiation dose 
estimate from a credible source for his 
claimed radiation exposure from shot 
LACROSSE during Operation REDWING and for 
his claimed exposure from guarding 
nuclear weapons while on Enewetak Island.  
The veteran should be informed that under 
38 C.F.R. § 3.311(a)(3)(ii) a dose 
estimate shall be considered from a 
"credible source" if prepared by a 
person or persons certified by an 
appropriate professional body in the 
field of health physics, nuclear medicine 
or radiology and if based on analysis of 
the facts and circumstances of his claim.  
The veteran should be further advised 
that such evidence could also include, 
but again not be limited to, competent 
medical evidence concerning the 
relationship of the veteran's solar 
radiation exposure in service to his skin 
cancers.  Any such evidence should be 
based on review of the veteran's entire 
medical record and should include 
consideration of the veteran's sun 
exposure before, during and after 
service. 

3.  After any additional information has 
been received from the veteran, the RO 
should proceed with further evidentiary 
development pursuant to 38 C.F.R. § 3.311 
pertaining to the veteran's alleged 
exposure to ionizing radiation while 
guarding nuclear weapons.  This should 
include, but not be limited to, follow-up 
with the U.S. Army Center for Health 
Promotion and Preventive Medicine, Health 
Physics Program.  It must include 
compliance with the provisions of 
38 C.F.R. § 3.311(a)(2), including 
obtaining radiation dose information or 
estimates from the Under Secretary for 
Health.  

4.  Thereafter, the RO should determine 
whether the veteran was exposed to 
ionizing radiation from any source during 
service and should proceed with any 
additional development required under 
38 C.F.R. § 3.311, including forwarding 
the claim for service connection skin 
cancer for review by the Under Secretary 
for Benefits, if appropriate.  

5.  After all appropriate evidentiary 
development has been completed, including 
full compliance with the provisions of 
38 C.F.R. § 3.311, the RO should review 
all relevant evidence and readjudicate 
the claim seeking entitlement to service 
connection for skin cancer.  

If service connection for skin cancer is not granted, the 
veteran and his representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



